DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/23/2022 has been entered.

Status
This action is in response to the amendment filed on 7/19/2022. Claims 1, 3, 5-7, 9, 11, 13, 15-17, and 19 are pending. Claims 1, 3, 5, 7, 9, 11, 13, 17, and 19 are amended. No claims have been added. Claims 2, 4, 8, 10, 12, 14, 18, and 20 were previously cancelled.

Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. The applicant has argued that the claims are directed to a practical application. The examiner respectfully disagrees. In 2019, the Office published revised guidance on the application of § 101, in accordance with judicial precedent. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52 (Jan. 7, 2019) (“2019 Revised Guidance”). Under the 2019 Revised Guidance, a claim is “directed to” an abstract idea, if the claim recites any of (1) mathematical concepts, (2) certain methods of organizing human activity, and (3) mental processes — without integrating such abstract idea into a “practical application,” i.e., without “apply[ing], rely[ing] on, or us[ing] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.” The considerations articulated in MPEP §2106.05(a)–(c) and (e)–(h) bear upon whether a claim element (or combination of elements) integrates an abstract idea into a practical application. Id. at 55 (referring to MPEP 9th ed. Rev. 08.2017, rev. Jan. 2018). A claim that is “directed to” an abstract idea constitutes ineligible subject matter, unless the claim recites an additional element (or combination of elements) amounting to significantly more than the abstract idea. 

Under the Guidance, Step 2A, Prong One, next is considered whether the claim recites additional elements that integrate the judicial exception into a practical application. To do so, we look to whether the claim “appl[ies], rel[ies] on, or use[s] the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim[ is] more than a drafting effort designed to monopolize the judicial exception,” i.e., “integrates a judicial exception into a practical application.” Guidance, 84 Fed. Reg. at 54; MPEP § 2106.04(d). The additional limitations of the claims do not integrate the abstract idea into a practical application. There is no indication in the Specification that the claimed invention as recited in the claim effects a transformation or reduction of a particular article to a different state or thing. Nor is there anything of record that attributes an improvement in technology and/or a technical field to the claimed invention or that otherwise indicates that the claimed invention integrates the abstract idea into a “practical application,” as that phrase is used in USPTO Guidance.

The 2019 Revised Guidance sets forth a non-exhaustive listing of considerations indicative that an additional element or combination of elements may have integrated a recited judicial exception into a practical application. 2019 Revised Guidance, 84 Fed. Reg. at 55; see also MPEP § 2106.04(d). In particular, the Guidance describes that an additional element may have integrated the judicial exception into a practical application if the additional element (1) reflects an improvement in the functioning of a computer or an improvement to other technology or technical field; (2) applies or uses the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; (3) implements the judicial exception with, or uses the judicial exception with, a particular machine or manufacture integral to the claim; (4) effects a transformation or reduction of an article to a different state or thing; or (5) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Id. At the same time, the Guidance makes clear that merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea; adding insignificant extra-solution activity to the judicial exception; or only generally linking the use of the judicial exception to a particular technological environment or field are not sufficient to integrate the judicial exception into a practical application. The previous 101 rejection is updated and upheld. 

The applicant has made amendments to claims 1, 11, to overcome the previous 112 1st/a rejections. The previous 112 1st/a rejections have been withdrawn. 

The applicant has made amendments to claims 1, 11, to overcome the previous 112 2nd/b rejections. The previous 112 2nd/b rejections have been withdrawn. 

With regards to the previous prior art rejections. The applicant has amended the claims, which required further search and consideration. An updated rejection can be found below.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 5-7, 9, 11, 13, 15-17, and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of assigning coverage for exceptions in a financial transaction processing system. The claimed invention is directed to an abstract idea without significantly more. 

Step 2A Prong 1

The claim(s) recite(s) (mathematical relationships/formulas, mental process or certain methods of organizing human activity). Specifically the independent claims recite:


(a) mental process: as drafted, the claim recites the limitations of receiving data, searching data, determining data, determining an exception, enriching the data, identifying a routing rule, identifying an interface to route the data, routing the data, receiving a decision, and updating the routing, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “at least one computer,” nothing in the claim precludes the determining step from practically being performed in the human mind. For example, but for the “computer” language, the claim encompasses the user manually assigning coverage for exceptions. The mere nominal recitation of a generic device does not take the claim limitation out of the mental processes grouping. This limitation is a mental process


(c) certain methods of organizing human activity: The claim as a whole recites a method of organizing human activity. The claimed invention is a method that allows for users to manage business exemptions which is a method of managing interactions between people. Thus, the claim recites an abstract idea. 


Step 2A Prong 2


Specifically the determined judicial exception is not integrated into a practical application because the claim is directed to an abstract idea with additional generic computer elements, the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer. The claim recites the additional element(s): that a computer, database, interface are used to perform the steps of the invention.  The computer as claimed is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (identify and resolve those exceptions). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

            Thus the problem the claimed invention is directed to answering the question based on ownership and coverage of exceptions.  This is not a technical or technological problem but is rather in the realm of business or financial management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional elements in the claims amounts to no more than mere instructions to apply the exception using a generic computer component. 

Thus the claims recites an abstract idea directed to a mental process applied to certain methods of organizing human activity (i.e. assigning coverage for exceptions in a financial transaction processing system). The claim(s) recite(s) receiving data, searching data, determining data, determining an exception, enriching the data, identifying an interface to route the data, routing the data, receiving a decision, and updating the routing rule, which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, enriching, identifying, routing, and updating which is the abstract idea steps of determining ownership and assigning coverage for exceptions in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more. The claim is ineligible. 	

The dependent claims recite elements that narrow the metes and bounds of the abstract idea.  Specifically, the dependent claims do not remedy the deficiencies of the independent claims. The depending claims further narrow the abstract idea described above and do not introduce any additional elements. The dependent claims do not integrate the abstract idea into a practical application and do not provide significantly more. 


            Claims 3, 5-7, 9, 13, 15-17, and 19 recite limitations which further limit the claimed analysis of and manipulation of data. And merely narrow the abstract idea.

Therefore based on the above analysis as conducted based on MPEP 2106 from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, does not provide significantly more, and does not provide an inventive concept, therefore the claims are ineligible.

Claims 11, 13, 15-17, and 19 are further rejected under 35 U.S.C. 101 because it claims a system for determining ownership and assigning coverage for exceptions which is a computer program claimed as software per se, i.e., the descriptions or expressions of the programs, are not physical things. They are neither computer components nor statutory processes, as they are not "acts" being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. The system as claimed merely has an interface and has various platforms configured to do tasks. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 6, 7, 11, 13, 16, 17, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (US 20190197620 A1) in view of Pierce et al. (US 20180039667 A1). 

Regarding claim 1, Jayaram teaches 
in an information processing apparatus comprising at least one computer processor (Fig. 18, ¶ 269, Implementations of the systems, devices, and methods disclosed herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed herein. ¶ 261, 272, 273, 275);

receiving a market allegement from an input platform (¶ 28, As used herein, a workflow describes, for example, the sequence of activities associated with a particular transaction, such as an asset transfer. In particular, the systems and methods provide a clearing and settlement gateway between, for example, multiple financial institutions. When a workflow is executed, the system generates and issues clearing and settlement messages (or instructions) to facilitate the movement of assets. A shared permissioned ledger (discussed herein) keeps track of the asset movement and provides visibility to the principals and observers in substantially real time. The integrity of these systems and methods is important because the systems are dealing with core payments that are a critical part of banking operations. Additionally, many asset movements are final and irreversible. Therefore, the authenticity of the request and the accuracy of the instructions are crucial. Further, reconciliation of transactions between multiple parties are important to the management of financial data. ¶ 54, FIG. 3 illustrates an embodiment 300 of an example asset transfer between two financial institutions. In the example of FIG. 3, financial management system 302 is in communication with a first bank 304 and a second bank 306. In this example, funds are being transferred from an account at bank 304 to an account at bank 306, as indicated by broken line 308. Bank 304 maintains a ledger 310 that identifies all transactions and data associated with transactions that involve bank 304. Similarly, bank 306 maintains a ledger 318 that identifies all transactions and data associated with transactions that involve bank 306. In some embodiments, ledgers 310 and 318 (or the data associated with ledgers 310 and 318) reside in financial management system 302 as a shared, permissioned ledger, such as ledger 118 discussed above with respect to FIG. 1. ¶ 31-32, 38-42, 65-66);

searching a database of internal transactions (¶ 26, The systems and methods described herein enable institutions to move assets on demand by enabling authorized users to execute complex workflows. Additionally, the described systems and methods allow one or more 3rd parties to view and confirm payment activities between participants. Further, the systems and methods support the synchronization of data, such as transaction data, across multiple ledgers. In some embodiments, the multiple ledgers are heterogeneous ledgers. In other situations, the multiple ledgers are non-heterogeneous ledgers. The systems and methods described herein are capable of on-demand settlements across multiple ledgers. Additionally, the systems and methods discussed herein are operable with DLT (Distributed Ledger Technology) systems and non-DLT systems. In some examples discussed herein, the systems and methods are discussed with respect to one or more financial institutions. However, the described systems and methods are applicable to any type of system associated with any entity. The described systems and methods are not limited to use with financial institutions. ¶ 38-41, As shown in FIG. 1, financial management system 102 is also coupled to a data store 116 and a ledger 118. In some embodiments, data store 116 is configured to store data used during the operation of financial management system 102. Ledger 118 stores data associated with multiple financial transactions, such as asset transfers between two financial institutions. As discussed herein, ledger 118 is constructed in a manner that tracks when a transaction was initiated and who initiated the transaction. Thus, ledger 118 can track all transactions and generate an audit trail, as discussed herein. Using an audit server of the type described with respect to FIG. 6, financial management system 102 can support audit trails from both the financial management system and external systems and devices. In some embodiments, each transaction entry in ledger 118 records a client identifier, a hash of the transaction, an initiator of the transaction, and a time of the transaction. This data is useful in auditing the transaction data. ¶ 75-76, In particular implementations, a client may communicate a combination of a previous checksum, a current transaction, and a hash of the current transaction to the financial management system. Upon receipt of the information, the financial management system checks the previous checksum and computes a new checksum, and stores the client hash, the current transaction, and the current checksum in a storage device, such as data store 604. The checksum history and hash (discussed herein) protect the integrity of the data. Any modification to an existing row in the ledger cannot be made easily because it would be detected by mismatched checksums in the historical data, thereby making it difficult to alter the data. ¶ 65, 254-257); 

determining based on the searching and the market allegement, an internal transaction, wherein the internal transaction is associated with the market allegement (¶ 26, The systems and methods described herein enable institutions to move assets on demand by enabling authorized users to execute complex workflows. Additionally, the described systems and methods allow one or more 3rd parties to view and confirm payment activities between participants. Further, the systems and methods support the synchronization of data, such as transaction data, across multiple ledgers. In some embodiments, the multiple ledgers are heterogeneous ledgers. In other situations, the multiple ledgers are non-heterogeneous ledgers. The systems and methods described herein are capable of on-demand settlements across multiple ledgers. Additionally, the systems and methods discussed herein are operable with DLT (Distributed Ledger Technology) systems and non-DLT systems. In some examples discussed herein, the systems and methods are discussed with respect to one or more financial institutions. However, the described systems and methods are applicable to any type of system associated with any entity. The described systems and methods are not limited to use with financial institutions. ¶ 38-41, As shown in FIG. 1, financial management system 102 is also coupled to a data store 116 and a ledger 118. In some embodiments, data store 116 is configured to store data used during the operation of financial management system 102. Ledger 118 stores data associated with multiple financial transactions, such as asset transfers between two financial institutions. As discussed herein, ledger 118 is constructed in a manner that tracks when a transaction was initiated and who initiated the transaction. Thus, ledger 118 can track all transactions and generate an audit trail, as discussed herein. Using an audit server of the type described with respect to FIG. 6, financial management system 102 can support audit trails from both the financial management system and external systems and devices. In some embodiments, each transaction entry in ledger 118 records a client identifier, a hash of the transaction, an initiator of the transaction, and a time of the transaction. This data is useful in auditing the transaction data. ¶ 75-76, In particular implementations, a client may communicate a combination of a previous checksum, a current transaction, and a hash of the current transaction to the financial management system. Upon receipt of the information, the financial management system checks the previous checksum and computes a new checksum, and stores the client hash, the current transaction, and the current checksum in a storage device, such as data store 604. The checksum history and hash (discussed herein) protect the integrity of the data. Any modification to an existing row in the ledger cannot be made easily because it would be detected by mismatched checksums in the historical data, thereby making it difficult to alter the data. ¶ 254-257, FIG. 17 illustrates an example state diagram 1700 showing various states that a transaction may pass through. As shown in FIG. 17, a particular transaction may be initiated (“new”), then clearing is initiated with a bank, after which the transaction's state is “clearing pending.” The next transaction state is “cleared”, then settlement is initiated, after which the transaction state is “settlement pending.” After the transaction has settled, the state becomes “completed.” As shown in state diagram 1700, the state diagram may branch to “cancelled” at locations in the state diagram. For example, a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like. Additionally, the state diagram may branch to “rolled back” at multiple locations. For example, a transaction may be rolled back due to an unrecoverable error, a cancellation of the transaction, and the like. ¶ 65); 

determining an  exception for the market allegement based on the market allegement and the internal transaction (¶ 254, FIG. 17 illustrates an example state diagram 1700 showing various states that a transaction may pass through. As shown in FIG. 17, a particular transaction may be initiated (“new”), then clearing is initiated with a bank, after which the transaction's state is “clearing pending.” The next transaction state is “cleared”, then settlement is initiated, after which the transaction state is “settlement pending.” After the transaction has settled, the state becomes “completed.” As shown in state diagram 1700, the state diagram may branch to “cancelled” at locations in the state diagram. For example, a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like. Additionally, the state diagram may branch to “rolled back” at multiple locations. For example, a transaction may be rolled back due to an unrecoverable error, a cancellation of the transaction, and the like. ¶ 221, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 254-255, 47); 

enriching the exception with at least one of additional transaction details, market references, and normalized status/exception types (¶ 221-226, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 47, In some embodiments, financial management system 102 detects and records all client metadata, which creates an audit trail for the client metadata. Additionally, one or more rules identify anomalies which may trigger a manual intervention by a user or principal to resolve the issue. Example anomalies include system request patterns that are not expected, such as a high number of failed login attempts, password resets, invalid certificates, volume of requests, excessive timeouts, http errors, and the like. Anomalies may also include data request patterns that are not expected, such as first time use of an account number, significantly larger than normal amount of payments being requested, attempts to move funds from an account just added, and the like. When an anomaly is triggered, financial management system 102 is capable of taking a set of actions. The set of actions may initially be limited to pausing the action, notifying the principals of the anomaly, and only resuming activity upon approval from a principal., ¶ 254-255);

identifying a routing rule that is associated with the exception from a plurality of routing rules in a rules database (abstract, The financial management system also identifies settlement rules associated with the common network and displays the multiple trades to the parties in the common network. Additionally, the financial management system receives an approval or dispute associated with at least one of the multiple trades from at least one party. The financial management system determines whether the received approval or dispute complies with the settlement rules and implements the received approval or dispute if it complies with the settlement rules. ¶ 47, In some embodiments, financial management system 102 detects and records all client metadata, which creates an audit trail for the client metadata. Additionally, one or more rules identify anomalies which may trigger a manual intervention by a user or principal to resolve the issue. Example anomalies include system request patterns that are not expected, such as a high number of failed login attempts, password resets, invalid certificates, volume of requests, excessive timeouts, http errors, and the like. Anomalies may also include data request patterns that are not expected, such as first time use of an account number, significantly larger than normal amount of payments being requested, attempts to move funds from an account just added, and the like. When an anomaly is triggered, financial management system 102 is capable of taking a set of actions. The set of actions may initially be limited to pausing the action, notifying the principals of the anomaly, and only resuming activity upon approval from a principal. ¶ 61, 134, 168, 243); 

identifying, based on the routing rule associated with the exception, a system interface to route the exception to, wherein the system interface presents the exception in electronic format (¶ 221-226, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 242-243, FIG. 14 illustrates an embodiment of a method 1400 for settling trades between multiple parties. Initially, a financial management system identifies 1402 multiple trades between multiple parties in a common network. As discussed herein, this common network may include any number of parties and may be organized by any entity, organization, individual, and the like. The financial management system identifies 1404 one or more settlement rules associated with the common network. Additionally, the financial management system displays 1406 the multiple trades to at least one of the parties. A user associated with the party to which the trades are displayed has an opportunity to approve or dispute each trade via a user interface. Fig. 17, ¶ 255, 47, 134); 

routing the exception to the identified system interface (¶ 221-226, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 242-243, FIG. 14 illustrates an embodiment of a method 1400 for settling trades between multiple parties. Initially, a financial management system identifies 1402 multiple trades between multiple parties in a common network. As discussed herein, this common network may include any number of parties and may be organized by any entity, organization, individual, and the like. The financial management system identifies 1404 one or more settlement rules associated with the common network. Additionally, the financial management system displays 1406 the multiple trades to at least one of the parties. A user associated with the party to which the trades are displayed has an opportunity to approve or dispute each trade via a user interface. Fig. 17, ¶ 255, 71, 47, 134);

receiving, via the system interface, an acceptance or a rejection of the exception (abstract, Additionally, the financial management system receives an approval or dispute associated with at least one of the multiple trades from at least one party. The financial management system determines whether the received approval or dispute complies with the settlement rules and implements the received approval or dispute if it complies with the settlement rules. ¶ 221-224, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 242-250, The financial management system receives 1408 an approval or dispute associated with at least one of the displayed trades from at least one of the parties. After receiving the approval or dispute, the financial management system determines 1410 whether the received approval or dispute complies with the settlement rules associated with the common network. The financial management system implements 1412 the received approval or dispute if it complies with the settlement rules associated with the common network. Finally, the financial management system reports the approval or dispute of at least one trade to at least one party or other entity. ¶ 255, Each transaction and the associated transaction states may have additional metadata. The shared ledger (e.g., ledger 118 in FIG. 1) man contain all the state information and state changes for a transaction. A separate record is maintained for each state of the transaction. The record is not updated or modified. In some embodiments, all transactions are final and irreversible. The metadata for the new transaction includes a reference to the erroneous transaction that needs to be reversed. The parties are informed of the request to reverse the erroneous transaction as part of a new transaction. The new transaction also goes through the state changes shown in FIG. 17. When the new transaction is completed, the metadata of the initial transaction is also updated.);

Jayaram does not specifically teach updating the routing rule based on the acceptance or the rejection. 

However, Pierce teaches updating the routing rule based on the acceptance or the rejection (abstract, The disclosed embodiments relate to implementation of a syntax for altering one or more rules by which a blockchain may be modified wherein the software implementing each client of a blockchain network are programmed to be responsive to requests or directives to alter one or more rules by which blocks may be added to a blockchain responsive to transactions received for storage therein, the requests/directives being processed by the client as a transaction and added to the block in accordance with the current state of the operating rules, thereby adding a new rule or modifying an existing rule for subsequent operation of the client. ¶ 63, Likewise, placing rule changes, such as fee changes, online via a website and expecting all miners to query the website and enforce the rules may result in the same kind of race condition as the certificate revocation list. The rule change may be possible if it states that it is valid during a point of time significantly in the future such that it is clear all miners would have checked this file before that time. But rule changes that must happen immediately, or in the near future, run the risk of being observed selectively by some miners and nodes, which may result in a fork. In any case, one cannot audit the state of the rule file at a point in the past, so it is unclear when analyzing the blockchain whether a given transaction in the past complied with the rules. ¶ 128, At act 501 a data message is received that includes a proposed rule change. Proposed rule changes may be received in a transaction message or using a separate formatted message. For a transaction message, the proposed rule change may be indicated in one or more data fields in the transaction message. ¶ 135-140, A transaction that contains a rule validation change, as with other transactions, may be authorized by a responsible party or parties, e.g. an exchange computer system or administrator. A signature shows that the party has the permissions to alter the validation rules and that the validation rule changes should be accepted and included in the Block. In a multiple signature scenario, a rule validation change may require authorization from two or more parties. ¶ 31, 51, 58, 176, 219). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jayaram to include/perform at least one of data science and natural language processing, as taught/suggested by Pierce. This known technique is applicable to the system of Jayaram as they both share characteristics and capabilities, namely, they are directed to modifying and/or maintaining electronic ledgers and database managements systems. One of ordinary skill in the art would have recognized that applying the known technique of Pierce would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pierce to the teachings of Jayaram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such routing rule features into similar systems. Further, applying updating the routing rule based on the acceptance or the rejection would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enable the system to be updated based on the preferences of the user.

Regarding claims 3, 13, Jayaram also teaches wherein the exception is identified using close matching of the market allegement and the internal transaction (¶ 134, The data ingestion engine also supports the ability to ingest data in different formats from different participants. The systems and methods can start with an XML format. It is important that the systems and methods have the ability to normalize the message formats as each principal's data format is likely to be different. Additionally, the data ingestion engine has the ability to execute downstream modules such as matching, real time counts, netting, liquidity projections, liquidity optimizers, anomaly detection, and the like. ¶ 242-243, The financial management system receives 1408 an approval or dispute associated with at least one of the displayed trades from at least one of the parties. After receiving the approval or dispute, the financial management system determines 1410 whether the received approval or dispute complies with the settlement rules associated with the common network. The financial management system implements 1412 the received approval or dispute if it complies with the settlement rules associated with the common network. Finally, the financial management system reports the approval or dispute of at least one trade to at least one party or other entity. abstract, The financial management system determines whether the received approval or dispute complies with the settlement rules and implements the received approval or dispute if it complies with the settlement rules.  ¶ 47, 147-151, 189, 218). 

Regarding claims 6, 16, Jayaram also teaches wherein the routing rule comprises at least one of logic and tables (¶ 168-169, In particular implementations, each network has associated settlement rules and recommendations that are applied to all parties in the network. These settlement rules and recommendations are typically agreed upon by each party in the network before joining (or becoming associated with) the network. In some embodiments, the settlement agent applies (and enforces) the settlement rules and recommendations with all parties in the network. Example settlement rules include collateral funding levels required for different types of trades. The settlement rules may also include, for example, definitions of how trades are settled between the multiple parties in the network, such as how frequently trades are settled between the parties. The settlement rules may further define thresholds associated with collateral levels required for each trade as well as timing of settlements associated with various types of trades. As discussed herein, these trades may be associated with, for example, the purchase or sale of securities. ¶ 242-244, The financial management system receives 1408 an approval or dispute associated with at least one of the displayed trades from at least one of the parties. After receiving the approval or dispute, the financial management system determines 1410 whether the received approval or dispute complies with the settlement rules associated with the common network. The financial management system implements 1412 the received approval or dispute if it complies with the settlement rules associated with the common network. Finally, the financial management system reports the approval or dispute of at least one trade to at least one party or other entity. ¶ 276, At least some embodiments of the disclosure have been directed to computer program products comprising such logic (e.g., in the form of software) stored on any computer useable medium. Such software, when executed in one or more data processing devices, causes a device to operate as described herein. ¶ 28, 175-177, Fig. 4, 5, 14, 17). 

Regarding claims 7, 17, Jayaram also teaches wherein the exception is routed based on a type of exception, a product, and a workflow application for resolution (¶ 40, In some embodiments, ledger 118 is a shared ledger that can be accessed by multiple financial institutions and other systems and devices. In particular implementations, both parties to a specific transaction can access all details related to that transaction stored in ledger 118. All details related to the transaction include, for example, the parties involved in the transaction, the type of transaction, the date and time of the transaction, the amount of the transaction, and other data associated with the transaction. Additionally, ledger 118 restricts permission to access specific transaction details based on relevant trades associated with a particular party. For example, if a specific party (such as a financial institution or other entity) requests access to data in ledger 118, that party can only access (or view) data associated with transactions to which the party was involved. Thus, a specific party cannot see data associated with transactions that are associated with other parties and do not include the specific party. ¶ 46, Financial management system 102 also supports role-based access control of workflows and the actions associated with workflows. Example workflows may include Payment vs Payment (PVP) and Delivery vs Payment (DVP) workflows. In some embodiments, users can customize a workflow to add their own custom steps to integrate with external systems that can trigger a change in transaction state or associate them with manual steps. Additionally, system developers can develop custom workflows to support new business processes. In particular implementations, some of the actions performed by a workflow can be manual approvals, a SWIFT message request/response, scheduled or time-based actions, and the like. In some embodiments, roles can be assigned to particular users and access control lists can be applied to roles. An access control list controls access to actions and operations on entities within a network. This approach provides a hierarchical way of assigning privileges to users. A set of roles also includes roles related to replication of data, which allows financial management system 102 to identify what data can be replicated and who is the authorized user to be receiving the data at an external system. ¶ 48-49, An onboarding module 206 includes all of the metadata associated with a particular financial institution, such as bank account information, user information, roles, permissions, clearing groups, assets, and supported workflows. A clearing module 208 includes, for example, a service that provides the functionality to transfer assets between accounts within a financial institution. A settlement module 210 monitors and manages the settlement of funds or other types of assets associated with one or more transactions handled by financial management system 102. ¶ 61, The transferred funds are then settled 408 from suspense account A (at Bank A) to suspense account B (at Bank B). For example, financial management system 302 in FIG. 3 may settle funds from suspense account 314 in bank 304 to suspense account 322 in bank 306. The settlement of funds between two suspense accounts is determined by the counterparty rules set up between the two financial institutions involved in the transfer of funds. For example, a counterparty may choose to settle at the top of the hour or at a certain threshold to manage risk exposure. The settlement process may be determined by the asset type, the financial institution pair, and/or the type of transaction. In some embodiments, transactions can be configured to settle in gross or net. For gross transaction settlement of a PVP workflow, the settlement occurs instantaneously over existing protocols supported by financial institutions, such as FedWire, NSS, and the like. Netted transactions may also settle over existing protocols based on counterparty and netting rules. In some embodiments, the funds are settled after each funds transfer. In other embodiments, the funds are settled periodically, such as once an hour or once a day. Thus, rather than settling the two suspense accounts after each funds transfer between two financial institutions, the suspense accounts are settled after multiple transfers that occur over a period of time. Alternatively, some embodiments settle the two suspense accounts when the amount due to one financial institution exceeds a threshold value. ¶ 82, 83, 98, 108, 131, 139).

Regarding claim 11, Jayaram teaches at least one input platform (¶ 33-35, 42-44, 52, 72); an exception enrichment platform (¶ 33-35, 42-44, 52, 72); a coverage and ownership rules engine (¶ 44, 47, 55, 61, 168, 169, 242-244); a system interface configured to present exceptions to end users ¶ 254-255, 47); an algorithmic enrichment platform ¶ 221-226, 47, 254-255); and a database of internal transactions (¶ 50, 53, 70, Fig. 18, ¶ 269, Implementations of the systems, devices, and methods disclosed herein may comprise or utilize a special purpose or general-purpose computer including computer hardware, such as, for example, one or more processors and system memory, as discussed herein. ¶ 33, 261, 272, 273, 275);

the system receives, from the at least one input platform, a market allegement (¶ 28, As used herein, a workflow describes, for example, the sequence of activities associated with a particular transaction, such as an asset transfer. In particular, the systems and methods provide a clearing and settlement gateway between, for example, multiple financial institutions. When a workflow is executed, the system generates and issues clearing and settlement messages (or instructions) to facilitate the movement of assets. A shared permissioned ledger (discussed herein) keeps track of the asset movement and provides visibility to the principals and observers in substantially real time. The integrity of these systems and methods is important because the systems are dealing with core payments that are a critical part of banking operations. Additionally, many asset movements are final and irreversible. Therefore, the authenticity of the request and the accuracy of the instructions are crucial. Further, reconciliation of transactions between multiple parties are important to the management of financial data. ¶ 54, FIG. 3 illustrates an embodiment 300 of an example asset transfer between two financial institutions. In the example of FIG. 3, financial management system 302 is in communication with a first bank 304 and a second bank 306. In this example, funds are being transferred from an account at bank 304 to an account at bank 306, as indicated by broken line 308. Bank 304 maintains a ledger 310 that identifies all transactions and data associated with transactions that involve bank 304. Similarly, bank 306 maintains a ledger 318 that identifies all transactions and data associated with transactions that involve bank 306. In some embodiments, ledgers 310 and 318 (or the data associated with ledgers 310 and 318) reside in financial management system 302 as a shared, permissioned ledger, such as ledger 118 discussed above with respect to FIG. 1. ¶ 31-32, 38-42, 65-66);

the system searches the database of internal transactions and determines, based on the search and the marketing allegement, an internal transaction, wherein the internal transaction is associated with the market allegement (¶ 26, The systems and methods described herein enable institutions to move assets on demand by enabling authorized users to execute complex workflows. Additionally, the described systems and methods allow one or more 3rd parties to view and confirm payment activities between participants. Further, the systems and methods support the synchronization of data, such as transaction data, across multiple ledgers. In some embodiments, the multiple ledgers are heterogeneous ledgers. In other situations, the multiple ledgers are non-heterogeneous ledgers. The systems and methods described herein are capable of on-demand settlements across multiple ledgers. Additionally, the systems and methods discussed herein are operable with DLT (Distributed Ledger Technology) systems and non-DLT systems. In some examples discussed herein, the systems and methods are discussed with respect to one or more financial institutions. However, the described systems and methods are applicable to any type of system associated with any entity. The described systems and methods are not limited to use with financial institutions. ¶ 38-41, As shown in FIG. 1, financial management system 102 is also coupled to a data store 116 and a ledger 118. In some embodiments, data store 116 is configured to store data used during the operation of financial management system 102. Ledger 118 stores data associated with multiple financial transactions, such as asset transfers between two financial institutions. As discussed herein, ledger 118 is constructed in a manner that tracks when a transaction was initiated and who initiated the transaction. Thus, ledger 118 can track all transactions and generate an audit trail, as discussed herein. Using an audit server of the type described with respect to FIG. 6, financial management system 102 can support audit trails from both the financial management system and external systems and devices. In some embodiments, each transaction entry in ledger 118 records a client identifier, a hash of the transaction, an initiator of the transaction, and a time of the transaction. This data is useful in auditing the transaction data. ¶ 75-76, In particular implementations, a client may communicate a combination of a previous checksum, a current transaction, and a hash of the current transaction to the financial management system. Upon receipt of the information, the financial management system checks the previous checksum and computes a new checksum, and stores the client hash, the current transaction, and the current checksum in a storage device, such as data store 604. The checksum history and hash (discussed herein) protect the integrity of the data. Any modification to an existing row in the ledger cannot be made easily because it would be detected by mismatched checksums in the historical data, thereby making it difficult to alter the data. ¶ 254-257, FIG. 17 illustrates an example state diagram 1700 showing various states that a transaction may pass through. As shown in FIG. 17, a particular transaction may be initiated (“new”), then clearing is initiated with a bank, after which the transaction's state is “clearing pending.” The next transaction state is “cleared”, then settlement is initiated, after which the transaction state is “settlement pending.” After the transaction has settled, the state becomes “completed.” As shown in state diagram 1700, the state diagram may branch to “cancelled” at locations in the state diagram. For example, a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like. Additionally, the state diagram may branch to “rolled back” at multiple locations. For example, a transaction may be rolled back due to an unrecoverable error, a cancellation of the transaction, and the like. ¶ 65); 

the system determines an exception for the market allegement based on the market allegement and the internal transaction (¶ 254, FIG. 17 illustrates an example state diagram 1700 showing various states that a transaction may pass through. As shown in FIG. 17, a particular transaction may be initiated (“new”), then clearing is initiated with a bank, after which the transaction's state is “clearing pending.” The next transaction state is “cleared”, then settlement is initiated, after which the transaction state is “settlement pending.” After the transaction has settled, the state becomes “completed.” As shown in state diagram 1700, the state diagram may branch to “cancelled” at locations in the state diagram. For example, a transaction may be cancelled due to insufficient funds, a mutual decision to reverse the transaction before settlement, a bank internal ledger failure, and the like. Additionally, the state diagram may branch to “rolled back” at multiple locations. For example, a transaction may be rolled back due to an unrecoverable error, a cancellation of the transaction, and the like. ¶ 221, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 254-255, 47); 

the exception enrichment platform enriches the exception with at least one of additional transaction details, market references, and normalized status/exception types (¶ 221-226, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 47, In some embodiments, financial management system 102 detects and records all client metadata, which creates an audit trail for the client metadata. Additionally, one or more rules identify anomalies which may trigger a manual intervention by a user or principal to resolve the issue. Example anomalies include system request patterns that are not expected, such as a high number of failed login attempts, password resets, invalid certificates, volume of requests, excessive timeouts, http errors, and the like. Anomalies may also include data request patterns that are not expected, such as first time use of an account number, significantly larger than normal amount of payments being requested, attempts to move funds from an account just added, and the like. When an anomaly is triggered, financial management system 102 is capable of taking a set of actions. The set of actions may initially be limited to pausing the action, notifying the principals of the anomaly, and only resuming activity upon approval from a principal., ¶ 254-255);

the coverage and ownership rules engine identifies a routing rule from a plurality of routing rules in a rules database, wherein the routing rule is associated with the exception, and wherein the routing rule identifies the system interface as associated with the exception (abstract, The financial management system also identifies settlement rules associated with the common network and displays the multiple trades to the parties in the common network. Additionally, the financial management system receives an approval or dispute associated with at least one of the multiple trades from at least one party. The financial management system determines whether the received approval or dispute complies with the settlement rules and implements the received approval or dispute if it complies with the settlement rules. ¶ 47, In some embodiments, financial management system 102 detects and records all client metadata, which creates an audit trail for the client metadata. Additionally, one or more rules identify anomalies which may trigger a manual intervention by a user or principal to resolve the issue. Example anomalies include system request patterns that are not expected, such as a high number of failed login attempts, password resets, invalid certificates, volume of requests, excessive timeouts, http errors, and the like. Anomalies may also include data request patterns that are not expected, such as first time use of an account number, significantly larger than normal amount of payments being requested, attempts to move funds from an account just added, and the like. When an anomaly is triggered, financial management system 102 is capable of taking a set of actions. The set of actions may initially be limited to pausing the action, notifying the principals of the anomaly, and only resuming activity upon approval from a principal. ¶ 61, 134, 168, 255, 221-226, 242-243); 

the system routes the exception to the system interface, the system interface presents the exception (¶ 221-226, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 242-243, FIG. 14 illustrates an embodiment of a method 1400 for settling trades between multiple parties. Initially, a financial management system identifies 1402 multiple trades between multiple parties in a common network. As discussed herein, this common network may include any number of parties and may be organized by any entity, organization, individual, and the like. The financial management system identifies 1404 one or more settlement rules associated with the common network. Additionally, the financial management system displays 1406 the multiple trades to at least one of the parties. A user associated with the party to which the trades are displayed has an opportunity to approve or dispute each trade via a user interface. Fig. 17, ¶ 255, 71, 47, 134);

the system receives, from the system interface, an acceptance or a rejection of the exception (abstract, Additionally, the financial management system receives an approval or dispute associated with at least one of the multiple trades from at least one party. The financial management system determines whether the received approval or dispute complies with the settlement rules and implements the received approval or dispute if it complies with the settlement rules. ¶ 221-224, FIG. 13A illustrates an embodiment of a user interface display 1300 that presents all trades that are part of the settlement cycles. Based on user interface display 1300, the treasury team has the option to approve the netted amounts or view the breakdown of the net to gross payments. As shown in FIG. 13A, the user will be able to select one or more items to dispute. In some embodiments, the operations team member should enter a comment as to the reason for the dispute. The counterparty is then notified of the dispute and the operations team of the counterparty can then fix or send more details related to the discrepancy. ¶ 242-250, The financial management system receives 1408 an approval or dispute associated with at least one of the displayed trades from at least one of the parties. After receiving the approval or dispute, the financial management system determines 1410 whether the received approval or dispute complies with the settlement rules associated with the common network. The financial management system implements 1412 the received approval or dispute if it complies with the settlement rules associated with the common network. Finally, the financial management system reports the approval or dispute of at least one trade to at least one party or other entity. ¶ 255, Each transaction and the associated transaction states may have additional metadata. The shared ledger (e.g., ledger 118 in FIG. 1) man contain all the state information and state changes for a transaction. A separate record is maintained for each state of the transaction. The record is not updated or modified. In some embodiments, all transactions are final and irreversible. The metadata for the new transaction includes a reference to the erroneous transaction that needs to be reversed. The parties are informed of the request to reverse the erroneous transaction as part of a new transaction. The new transaction also goes through the state changes shown in FIG. 17. When the new transaction is completed, the metadata of the initial transaction is also updated.);

Jayaram does not specifically teach updating the routing rule based on the acceptance or the rejection. 

However, Pierce teaches and the system updates the routing rule based on the acceptance or the rejection (abstract, The disclosed embodiments relate to implementation of a syntax for altering one or more rules by which a blockchain may be modified wherein the software implementing each client of a blockchain network are programmed to be responsive to requests or directives to alter one or more rules by which blocks may be added to a blockchain responsive to transactions received for storage therein, the requests/directives being processed by the client as a transaction and added to the block in accordance with the current state of the operating rules, thereby adding a new rule or modifying an existing rule for subsequent operation of the client. ¶ 63, Likewise, placing rule changes, such as fee changes, online via a website and expecting all miners to query the website and enforce the rules may result in the same kind of race condition as the certificate revocation list. The rule change may be possible if it states that it is valid during a point of time significantly in the future such that it is clear all miners would have checked this file before that time. But rule changes that must happen immediately, or in the near future, run the risk of being observed selectively by some miners and nodes, which may result in a fork. In any case, one cannot audit the state of the rule file at a point in the past, so it is unclear when analyzing the blockchain whether a given transaction in the past complied with the rules. ¶ 128, At act 501 a data message is received that includes a proposed rule change. Proposed rule changes may be received in a transaction message or using a separate formatted message. For a transaction message, the proposed rule change may be indicated in one or more data fields in the transaction message. ¶ 135-140, A transaction that contains a rule validation change, as with other transactions, may be authorized by a responsible party or parties, e.g. an exchange computer system or administrator. A signature shows that the party has the permissions to alter the validation rules and that the validation rule changes should be accepted and included in the Block. In a multiple signature scenario, a rule validation change may require authorization from two or more parties. ¶ 31, 51, 58, 176, 219). 

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jayaram to include/perform at least one of data science and natural language processing, as taught/suggested by Pierce. This known technique is applicable to the system of Jayaram as they both share characteristics and capabilities, namely, they are directed to modifying and/or maintaining electronic ledgers and database managements systems. One of ordinary skill in the art would have recognized that applying the known technique of Pierce would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Pierce to the teachings of Jayaram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such routing rule features into similar systems. Further, applying updating the routing rule based on the acceptance or the rejection would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enable the system to be updated based on the preferences of the user.

Claims 5, 15, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (US 20190197620 A1) in view of Pierce et al. (US 20180039667 A1) in further view of Kennis et al. (US 20080082376 A1).

Regarding claims 5, 15, the combination of Jayaram and Pierce teaches exception processing but does not specifically teach using at least one of data science and natural language processing. 

However, Kennis teaches wherein the exception is enriched using at least one of data science and natural language processing (¶ 279, 328).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jayaram to include/perform at least one of data science and natural language processing, as taught/suggested by Kennis. This known technique is applicable to the system of Jayaram as they both share characteristics and capabilities, namely, they are directed to transaction exception processing. One of ordinary skill in the art would have recognized that applying the known technique of Kennis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kennis to the teachings of Jayaram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such natural language processing features into similar systems. Further, applying at least one of data science and natural language processing would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enable more natural conversations, more efficient operations, reduced costs, higher customer satisfaction, and improved analysis.	

Claims 9, 19, is/are rejected under 35 U.S.C. 103 as being unpatentable over Jayaram (US 20190197620 A1) in view of Pierce et al. (US 20180039667 A1) in further view of Loewy et al. (US 20040193703 A1).

Regarding claims 9 and 19, the combination of Jayaram and Pierce teach the exception to a system interface based on the updated routing rule in response to receiving the rejection of the exception from the system interface (Jayaram, abstract, ¶ 221-224, 242-250, 255, Pierce, Abstract, ¶ 63, 128, 135-140, 31, 51, 58, 176, 219), but does not specifically teach re-routing the exception to a second team. 

However, Loewy teaches re-routing the exception to a second team using the updated routing rule in response to the exception being rejected by the identified team (¶ 165-168, 207, 9, 71-73).

It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to modify Jayaram to include/perform re-routing the exception to a second team using the updated routing rule in response to the exception being rejected by the identified team, as taught/suggested by Loewy. This known technique is applicable to the system of Jayaram as they both share characteristics and capabilities, namely, they are directed to exception request processing. One of ordinary skill in the art would have recognized that applying the known technique of Loewy would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Loewy to the teachings of Jayaram would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such re-routing features into similar systems. Further, applying re-routing the exception to a second team using the updated routing rule in response to the exception being rejected by the identified team would have been recognized by those of ordinary skill in the art as resulting in an improved system that would enable a second pair of eyes in the decision making process. 

Other pertinent prior art includes Carpenter et al. (US 20190171711 A1) which discloses order
processing systems to facilitate the ordering or selection of products or services by a customer using
natural language. Venkatasubramanian et al. (US 8924272 B2) which discloses receiving and unifying invoice data, retrieving information about each invoice, verifying each invoice and resolving invoice exceptions. Lyle et al. (US 20120029950 A1) which discloses health insurance exception processing. Hu et al. (US 20210326394 A1) which discloses architectures for exception handling in a processing network, including Procure to Pay (P2P) environment. Schroeder et al. (US 20070192225 A1) which discloses automated handling of financial transactions known as Tri-Party Repurchase Agreements, which are also commonly known as tri-party "repo" agreements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIE H AUSTIN whose telephone number is (571)272-7363. The examiner can normally be reached Monday, Wednesday, Thursday 7am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMIE H. AUSTIN
Examiner
Art Unit 3683



/JAMIE H AUSTIN/Primary Examiner, Art Unit 3683